Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-5 are pending in the present application.
Claims 1-5 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/01/2022 is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species 3 (drawn claims 1-5) in the reply filed on 08/09/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 read on the elected Species.  Accordingly, no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
At least claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 9 of U.S. Patent No. 11287081. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make the device claimed in this application as explicitly taught by at least claims 1 and 9 of Patent No 11287081.
Note that claim 1 of the current application differs from claim 1 of ‘081 patent in that ‘081patent does not claim at least one sensing mechanism for determining a position of the pay load”. Claim 9 of ‘081patent, which depends from claim 1, claims “at least one sensing mechanism for determining a position of the pay load”. It appears that the scope of the claims is similar enough that an ODP is warranted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0050139 to Sidman.
Regarding claim 1, Sidman discloses a rotation mechanism for rotating a payload in two, first and second degrees of freedom (DOF), comprising:

a static base (28, 30);

a first rotation arm (48, 50) coupled mechanically to the static base (via second arm) through a first rotation joint and used for rotating the payload relative to the static base around a first rotation axis that passes through the first rotation joint;

a second rotation arm (44, 46) coupled mechanically to the static base through a second rotation joint and used for rotating the payload relative to the static base around a second rotation axis that passes through the second rotation joint, wherein the rotation of the first arm rotates the payload around the first DOF and wherein the rotation of the second arm rotates the payload around the second DOF;

a follower member (56, 60) rigidly coupled to the payload and arranged to keep a constant distance from the second rotation arm; and

at least one sensing mechanism (76, 78) for determining a position of the payload.

Regarding claim 3, wherein the at least one sensing mechanism is operable to determine a position of the payload relative to the static base in the first and second DOFs.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a rotation mechanism with payload platform:
US 4318522, US 2450875, US2740962, GB2,334333.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632